Citation Nr: 0913511	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision in which the RO denied 
service connection for right ear hearing loss and for 
tinnitus.  The Veteran filed a notice of disagreement (NOD) 
in May 2007, and the RO issued a statement of the case (SOC) 
in February 2008.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
in February 2008.

For the reason expressed below, these matters are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In the Veteran's February 2008 substantive appeal (VA Form 
9), he requested a hearing before the Board at a local VA 
office; and on an attached Appeal Hearing Options form, he 
opted for a hearing before a Veterans Law Judge (VLJ) using 
videoconference technology (video conference hearing).  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  Since the RO schedules video 
conference hearings, a remand of this matter to the RO is 
warranted.



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for a 
video conference hearing, in accordance 
with his request.  The RO should notify 
the appellant and his representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008). After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

